Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 9-17 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 9, 12 and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest encapsulating a frame including layer 2 header information which includes: a first media access control (MAC) address of the virtual machine; a second MAC address of the second virtual machine; and a field for a virtual local area network tag (VLAN-Tag) with a virtual network identifier representing a virtual network to which the first and second virtual machines belong.
It is noted that the prior art of record shows a server comprising a hypervisor and virtual machines (Richardson et al, US 20080240122) and encapsulating a frame with a virtual network identifier (Saito, US 20090323689).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 9, 12 and 15.


Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467